Without undertaking to discuss the evidence in this case, our opinion is that the trial court was justified in finding for the defendant on the theory, asserted by plea, that the note sued on was without any valuable consideration, whether of benefit to the defendant, or of detriment to the plaintiff. Being a merely gratuitous promise to pay money, the note is not enforceable. We see no reason for disturbing the judgment, and it will be affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.